NO. 12-04-00242-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
CYNTHIA WASHINGTON,                              §                 APPEAL FROM THE 173RD
APPELLANT

V. 
 
DOUGLAS W. CURRAN, M.D., TERI L.         §                 JUDICIAL DISTRICT COURT OF
BAUMGARTNER, M.D., WILLIAM A.
ELFARR, M.D., STUART K. SPITZER, M.D.,
LAKELAND MEDICAL CENTER ATHENS,
AND EAST TEXAS MEDICAL CENTER,
APPELLEES                                                      §                 HENDERSON COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
            Cynthia Washington appeals the trial court’s dismissal,with prejudice of her claims against
Douglas Curran, M.D., Teri Lynne Baumgartner, M.D., William A. Elfarr, M.D., Stuart K. Spitzer,
M.D., Lakeland Medical Associates, and East Texas Medical Center-Athens.  We affirm.
 
Background
            On July 30, 2003, Washington filed suit pro se against Appellees alleging causes of action
for negligence and gross negligence that arose from a surgery she underwent on July 30, 2001.


 
Washington alleged that she developed “severe, debilitating infections and complications” from the
surgery.  The 180-day time period for Washington to submit an expert report pursuant to the former
Medical Liability and Insurance Improvement Act


 (“the Act”) expired on January 30, 2004. 
Washington did not file an expert report prior to or on that day.
            On March 3, 2004, Drs. Elfarr and Spitzer filed a motion to dismiss pursuant to subsection 
(e) of section 13.01 of the Act.


  Drs. Curran, Baumgartner, and Lakeland Medical Associates filed
a motion to dismiss pursuant to subsection (e) on March 5.  On March 16, East Texas Medical
Center - Athens filed its motion to dismiss pursuant to subsection (e). 
            The trial court conducted a hearing on Appellees’ motions to dismiss on April 12.  Prior to
the hearing, Washington filed a motion for continuance, asking for more time to file an expert report. 
The trial court granted Washington’s motion and reset the hearing for June 16, 2004, approximately
145 days past the statutory deadline for providing Appellees with an expert report.  Washington
failed to provide an expert report prior to or on June 16.  On that date, the trial court granted
Appellees’ motions to dismiss.  Washington filed a notice of appeal on July 16.
 
Waiver
            In the body of her brief, Washington generally contends that the trial court improperly
dismissed her petition with prejudice.  Appellees contend that Washington waived any alleged error
because her brief fails to include citations to any authorities or record.  We agree.  
            Rule 38.1 of the Texas Rules of Appellate Procedure mandates that an appellant’s brief must
1) state concisely all issues or points presented for review and 2) contain a clear and concise
argument for the contentions made, with appropriate citations to authorities and to the record.  Tex.
R. App. P. 38.1(e), (h).  The failure to brief, or to adequately brief, an issue by an appellant effects
a waiver of that issue on appeal.  General Servs. Comm’n v. Little-Tex Insulation Co., Inc., 39
S.W.3d 591, 598 n.1 (Tex. 2001).  
            Washington’s brief does not 1) concisely state any issue presented for review, 2) contain a
clear and concise argument, or 3) cite to any authorities or record.  Accordingly, we hold that
Washington has waived any alleged error on appeal.  Washington’s argument is overruled. 
 
Disposition 
            The judgment of the trial court is affirmed.
 
 
 
                                                                                                    SAM GRIFFITH  
                                                                                                               Justice
 
 
Opinion delivered September 14, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


















(PUBLISH)